Citation Nr: 0413350	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  98-15 375	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for an 
anxiety disability.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1983.

This matter comes to the Board of Veterans' Affairs (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which continued the veteran's evaluation 
of her anxiety disorder as 30 percent disabling and denied 
her claim for a total disability rating based on individual 
unemployability (TDIU).

The Board notes that the veteran raised a claim of 
entitlement to a TDIU due to her service-connected anxiety 
reaction.  A claim of TDIU, on an extraschedular basis, is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); see also 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88 (1996).  
Therefore, since this issue was fully adjudicated by the RO 
in January 2003, it is properly before the Board at this 
time.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's anxiety disability is 
characterized by subjective complaints of a lack of 
motivation, impaired memory, and an inability to obtain and 
maintain employment, with objective observations of 
exaggerated self-reporting, and a history of completing 
significant higher education.

2.  Service connection is currently in effect for the 
veteran's anxiety disorder, currently evaluated as 30 percent 
disabling.

3.  The veteran's service-connected disability is not of such 
nature and severity as to prevent her from securing or 
following any substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
generalized anxiety disorder are not met.  38 U.S.C.A. 
§§ 1155, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. § 4.1, 
4.2, 4.3, 4.130, Diagnostic Codes 9400, 9440 (2003).

2.  The veteran is not unemployable solely as a result of 
service-connected disability.  38 U.S.C.A. §§ 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.341, 4.16, 4.17, 4.19, 4.25 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a February 1985 rating decision, the RO granted service 
connection for a nervous condition and awarded a 10 percent 
disability rating.  In January 1996, the RO increased the 
veteran's disability rating to 30 percent.  In August 1997, 
the RO received the veteran's claim for an increased rating 
for her psychoneurosis.

VA outpatient treatment records dated in August, September, 
October, November, and December 1996 and in January, 
February, and April 1997 show the veteran attended 
appointments in a VA mental health clinic.  She spoke most 
often about her marriage and her son's terminal illness.  
Specifically, an October 1996 outpatient record indicates the 
veteran complained of feeling jittery and jumpy and 
experiencing frequent panic attacks and sleep deprivation.  A 
July 1997 outpatient record included a diagnosis of 
depression.

In December 1997, the veteran underwent VA mental disorders 
examination.  She indicated that she was separated from her 
husband.  She reported no psychiatric history before service, 
no substance abuse history, and no family psychiatric 
history.  She said that, in the Air Force, she had worked as 
an administrative specialist and later worked in 
communications.  She reported several incidents in 1980 and 
1981.  In one in particular, she stated her supervisor 
sexually harassed her, appeared at her room in the evenings, 
and threatened her on the job, but she refused to give any 
sexual favors.  She was single and felt like an outsider from 
the other commanders.  She roomed by herself and had 
difficulty sleeping and going to the bathroom at night, 
fearing her boss would wait for her.  She complained of 
continued nightmares and intrusive thoughts about these 
incidents.

The veteran reported difficulty getting help.  She stated 
that instead of her boss being reprimanded, she was moved to 
engineering and then security police.  Her ex-boss followed 
her until she was transferred again.  At the time, she was 
depressed and had suicidal ideations.  She reported that she 
"went off" during a hearing proceeding and threw a 
typewriter.  She was briefly hospitalized, psychiatrically, 
at that time and was discharged with no medications.  She and 
her husband had adopted a child just after returning 
stateside, who later developed astrocytoma, an inoperable 
brain tumor.  The veteran had an employment history of 
working at the post office following service.

Beginning in 1988, the veteran had sought treatment at the VA 
clinic.  She reported being on lithium.  Her records show a 
history of bipolar disorder, though the veteran denied any 
significant manic episodes or major depression other than her 
history of trauma in the 1980s.

The veteran endorsed many of the symptoms of post-traumatic 
stress disorder (PTSD).  She had intrusive nightmares and 
thoughts about her trauma and harassment.  She denied 
significant flashbacks but had intense physiological and 
psychological reactivity to reminders, authority figures, 
men, and the public in general.  She tried to avoid these 
feelings.  She had diminished interest in participation in 
many significant activities.  She said she used to go out a 
lot but then developed difficulty with feeling fearful and 
avoidant.  She felt detached from others.  She had restricted 
range of affect but no sense of foreshortened future.  The 
veteran had many symptoms of increased arousal, including 
difficulty falling and staying asleep, irritable and angry 
outbursts, difficulty concentrating, hypervigilance, and 
exaggerated startle.  She also reported panic attacks, mostly 
at night, when she woke up sweaty, with her heart racing, 
short of breath, and feeling that something terrible 
happened.  These did not often happen during waking hours.

On examination, the veteran was well-dressed, cooperative, 
and appropriate.  Her speech was goal-directed and logical, 
however, she spoke in a soft, hoarse voice.  She appeared 
very anxious and nervous, wrung her hands, twisted a book, 
and reacted with frustration when she had difficulty with 
certain cognitive tasks.  She was fully oriented in all 
spheres.  She had at least average intelligence; however, her 
functional ability and her capacity to carry on a fluent 
conversation or demonstrate those skills were quite impaired 
by her extreme anxiety.  She denied any lethal ideation or 
perceptual disturbance of hallucinations.  The veteran was 
not delusional or paranoid, but was quite depressed and 
anxious in both mood and affect.

The diagnoses were PTSD and panic disorder, described as 
anxiety related disorders secondary to the veteran's 
approximately year-long suffering of sexual harassment during 
her time in the Air Force.  The veteran's Global Assessment 
of Functioning (GAF) score was 50 with some serious 
impairment in social and occupational functioning with few 
supports, active symptomatology, and an inability to keep or 
maintain a job.  The veteran reported several recent job 
interviews involving positions for which, on paper, she was 
overqualified.  She did not get those jobs, and felt it was 
likely due to her presentation of extreme anxiety.  She was 
receiving lithium therapy.

In a March 1998 rating decision, the RO continued the 
veteran's 30 percent disability evaluation for anxiety 
reaction.  In January 2001, the Board remanded the issue as 
to anxiety disorder to afford the veteran another, more 
recent, VA examination.

VA outpatient treatment records dated from April 1999 to 
October 2000 show the veteran continued to attend 
appointments at a mental health clinic.  She specifically 
complained about her marriage during an October 1999 
appointment and then, upon a recommendation, attended 
marriage counseling with her husband during October and 
November 1999.  From April 2000 through October 2000, the 
veteran attended mental health clinic appointments and had 
fairly consistent symptoms.  Her GAF score was 70 throughout 
that time.  The veteran indicated that she was taking college 
classes.

In September 2001, the veteran underwent VA mental disorders 
examination.  The examination report indicates that the 
veteran's claims file was reviewed along with her medical and 
psychiatric case notes.  Before the examination, the veteran 
was observed unobtrusively sitting quietly and calmly in the 
waiting room.  She greeted the physician appropriately and 
was initially calm while sitting in the evaluation office.  
While the physician examined the veteran's claims file, she 
began to shake and fidget in an exaggerated and histrionic 
manner.  The examiner initially ignored this until the 
veteran rattled her keys in an apparently attempt to attract 
the physician's attention to her movements.  The veteran 
indicated that she was nervous.  Her affect appeared to be 
exaggerated and her speech sounded calm, stable, and lacked 
the quivering or wavering which would be expected if she were 
truly markedly anxious.  The physician opined that the 
display was staged.

The veteran presented throughout the interview as somewhat 
disingenuous and overdramatic.  She indicated that she first 
received mental health care in the service but could not 
remember why.  Later in the interview, she stated that sexual 
harassment in service was the source of her difficulties.

The veteran stated that her anxiety and irritability rendered 
her unable to work.  The physician found this inconsistent 
with the veteran's recent completion of a bachelor's degree 
and her previous attainment of an associate's degree in 
political science.  She stated she was taking college courses 
and studying to become a counselor.  The veteran could not 
give a clear response as to why she could manage these 
classes but not regular work.  She indicated that she was 
fearful of males and that had caused her initial nervousness 
during the appointment.  When asked by the physician, the 
veteran could not explain why she was able to interact well 
with males in school but not in a work environment.  The 
examiner questioned the reliability of the veteran's self-
report and wanted to conduct a personality test, but the 
veteran stated she was too upset to do that.

The veteran denied any childhood mental disorders or abuse.  
She indicated that she had been separated from her husband 
since 1983.  She had been diagnosed with dydlothymia, which 
indicated a history of depression and hypomania.  The 
physician stated that a good deal of the symptoms associated 
with this diagnosis were staged on the day of the 
examination.  The examiner had a difficult time telling how 
much of her presentation was genuine.

On clinical evaluation, the veteran was alert and oriented.  
Her speech was clear, goal directed, and of normal pace and 
volume.  Her thought content was rational and she denied a 
history of hallucinations or delusions.  She described her 
mood as anxious and irritable.  She reported that her 
appetite was not good.  When asked whether she ever had 
suicidal ideation, she stated "all the time."  While the 
veteran stated she could not accomplish anything because she 
had no motivation, she had completed one college degree 
during the past year and was then taking classes toward 
another.  Per her claims file, the veteran had previously 
been diagnosed with bipolar disorder, PTSD, and panic 
disorder.  The physician was unwilling to assign a diagnosis 
until he could perform testing on the veteran.

In December 2001, the veteran again underwent VA mental 
disorders examination.  According to the physician, who had 
also examined her in September 2001, the veteran appeared to 
be an unreliable information source and presented symptoms in 
an exaggerated, histrionic manner.  There were 
inconsistencies in her self report.  While the veteran stated 
she could not concentrate or interact with people, she had 
just finished a bachelor's degree in criminal justice and was 
taking college courses to become a mental health counselor.

This time, the veteran provided an interpretable Minnesota 
Multiphasic Personality Inventory (MMPI) II profile.  
Validity scales indicated that there was some exaggerated 
reporting during the second half of the testing and some 
response inconsistency during that span.  Testing did not 
indicate current or past problems with mania or hypomania 
and, as such, they were inconsistent with the patient's 
previous diagnoses of bipolar disorder and cyclothymia.

The veteran scored inconsistently on scales sensitive to 
anxiety.  Testing most consistently pointed to long-standing 
emotional turmoil, which appeared to be characterological in 
nature and likely dated to childhood.  Testing suggested that 
the patient often felt tense and unhappy, with a notable 
tendency to develop somatic complaints in response to stress.  
The veteran's profile was associated with episodes of poor 
judgment and stormy interpersonal relationships.  Overall, 
the veteran's test profile was noted to be most consistent 
with long-standing personality disorder with borderline and 
histrionic features.  The veteran also scored significantly 
high on scales sensitive to antisocial traits.

The veteran appeared to experience periods of depression, 
tension, and mixed emotional agitation that appeared related 
not to bipolar disorder, cyclothymia, or an Axis I anxiety 
disorder, but rather to long-standing characterological 
factors, a long-standing personality disorder.  The clinical 
impressions were 301.9 personality disorder, not otherwise 
specified (borderline, histrionic, and antisocial features), 
problematic interpersonal relationships, and a GAF score of 
62.

The examiner concluded that the current MMPI-II results were 
consistent with observations noted during the veteran's 
previous evaluation.  The veteran functioned well enough to 
attend college courses and succeed in them.  History 
suggested the veteran had interpersonal difficulties even 
prior to entering the service, as evidenced by her going 
through two very brief marriages prior to service.  Testing 
indicated her problems with emotional agitation were of long 
standing and likely dated to childhood.  The examiner also 
noted that the veteran could managed her finances 
independently.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

In a January 2003 letter, the Board informed the veteran of 
the VCAA and its affect on her claim.  In addition, the 
veteran was advised, by virtue of a detailed January 2003 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claims for an 
increased rating for anxiety reaction and a TDIU.  We, 
therefore, believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claims, and that the SSOC issued by the RO 
clarified what evidence would be required to establish 
increased ratings.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the January 2003 SSOC 
contained the new reasonable doubt and duty-to-assist 
regulations codified at 38 C.F.R. §§ 3.102, 3.159 (2003).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claims for an increased rating and 
TDIU has been obtained and associated with the claims file, 
and that neither she nor her representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Anxiety Disability

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2003).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The veteran's service-connected anxiety disability is rated 
as 30 percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9400 (2003), listed as generalized 
anxiety disorder.  Section 4.130 also contains the General 
Rating Formula for Mental Disorders, including generalized 
anxiety disorder.

The General Rating Formula provides that a 30 percent 
disability rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability rating is warranted where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Id.

A 100 percent disability rating is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittently inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  Id.

In this case, although the veteran complained of lack of 
motivation and memory, irritability, and a poor appetite, 
symptoms warranting an increase in her disability rating, the 
examining physician who evaluated the veteran in September 
and December 2001 questioned seriously whether the veteran 
was exaggerating her symptoms.  While the veteran indicated 
during her September 2001 examination that her anxiety and 
irritability rendered her unable to work, the examiner found 
this inconsistent with her recent and current success in 
college.  The veteran was unable to provide an explanation 
for this discrepancy.  Similarly, the veteran could not 
explain why she was unable to interact with males in a work 
environment but could successfully deal with them in an 
educational environment.

Furthermore, although the veteran stated during her September 
2001 examination that she had suicidal ideation "all the 
time," the physician found this inconsistent with the 
veteran's recent educational accomplishments.  The examiner 
found that the veteran had normal speech and did not complain 
of panic attacks more than once a week.  She also failed to 
show any impairment of short- or long-term memory.  Finally, 
while the veteran clearly had problems with her then-
separated husband, there is no evidence she had difficulty 
with other relationships or that any relationship difficulty 
interfered with her accomplishments.

C.  TDIU

In this case, the veteran is rated as 30 percent disabled for 
anxiety reaction, which is her only service-connected 
disability.  See 38 C.F.R. § 4.25.  Thus, she is not totally 
disabled.  38 C.F.R. § 4.15.

Total disability evaluations may be assigned where the 
schedular evaluation for service-connected disability is less 
than 100 percent, when it is found that the service-connected 
disabilities are sufficient to produce unemployment without 
regard to advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16.  If there is only one such disability, this disability 
shall be ratable at 60 percent or more, or if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more (in pertinent part, disabilities of both 
lower extremities or affecting a single body system, e.g., 
orthopedic, will be considered one disability) and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Id.

A total disability rating may be assigned to veterans who 
fail to meet the schedular standards under 38 C.F.R. §§ 
3.321(b)(2), 3.340, 3.41, 4.16, 4.17.  It is the established 
policy of VA that all veterans who are unable to secure or 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).  38 C.F.R. § 4.16(b).

Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total rating based on unemployability due to service-
connected disability.  38 C.F.R. § 4.19.

The evidence of record shows that the veteran's service-
connected disability alone is not of such nature and severity 
as to prevent her from securing or following all types of 
substantially gainful employment.  A review of her 
educational and employment history discloses that she has 
completed college and has worked toward an additional degree 
to allow her to work as a professional counselor.  Some 
functional impairment as a result of the veteran's service-
connected disability may have been shown, and she is now 
rated as 30 percent to compensate for that degree of 
disability.  Even though the veteran complained of a lack of 
motivation and difficulty maintaining relationships the VA 
examiner doubted the veteran's self report of symptoms, based 
upon stated inconsistencies.  Furthermore, the veteran's 
advanced level of education indicates that she has a 
significant number of employment options, including that 
which would help allow her to choose an ideal working 
environment.  In addition, the veteran seemingly indicated an 
intention and ability to work in the future by completing 
college and, furthermore, continuing to take classes toward 
an additional degree that would allow her to work as a 
counselor.

To warrant a total rating based upon individual 
unemployability, the veteran's service-connected 
disability(ies) must be severe enough, in light of her 
educational background and employment history, to render her 
unable to secure and follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard as set forth in Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975): It is clear that the claimant need 
not be a total "basket case" before the courts find that 
there is an inability to engage in substantial gainful 
activity.  The question must be looked at in a practical 
manner, and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant.  Id.

The veteran's service-connected disability(ies), alone, must 
be sufficiently severe to produce unemployability.  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  In determining 
whether unemployability exists, consideration may be given to 
the veteran's level of education, special training, and 
previous work experience, but not to her age or to any 
impairment caused by non-service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

Overall, the evidence of record in this case preponderates 
against the veteran's contention that her service-connected 
disability, in and of itself, is of such severity as to 
preclude her participation in all forms of substantially 
gainful employment.  While the Board appreciates the 
veteran's difficulties in obtaining and retaining gainful 
employment, the fact that a veteran is unemployed or has 
difficulty obtaining employment is insufficient to establish 
unemployability.  The relevant question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether she can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Thus, the veteran has not shown that service-connected 
disability precludes her from all forms of substantially 
gainful employment.  The Board therefore concludes that the 
preponderance of the evidence is against the veteran's claim 
that her service-connected disability renders her unable to 
obtain or retain substantially gainful employment.  38 C.F.R. 
§§ 3.3.40, 3.341, 4.16.

Moreover, the Board finds that the evidence in this case does 
not present such an exceptional or usual disability picture 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2003) (such 
ratings may be authorized by the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service).

D.  Conclusion

The Board recognizes that the veteran believes that her 
anxiety condition is worse than contemplated by the 30 
percent disability evaluation currently assigned and that she 
should be awarded a TDIU.  The veteran's sincerity is not in 
question.  However, while the veteran is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494 (1992).  See also Routen, supra; Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the veteran has 
not submitted any medical opinion or other medical evidence 
that supports her claims that her current subjective 
complaints of anxiety warrant a disability rating in excess 
of 30 percent or that she should be awarded a total 
disability rating based on her inability to secure 
employment.  Thus, the claims for an increased rating for 
anxiety reaction and for TDIU must be denied.  38 U.S.C.A. §§ 
1131, 5107(a); 38 C.F.R. §§ 3.303, 3.310.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's service-connected anxiety reaction or for a 
TDIU, the benefit-of-the-doubt doctrine is inapplicable, and 
the increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(old and new versions); Gilbert, supra.

ORDER


Entitlement to a rating in excess of 30 percent for an 
anxiety disability is denied.

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



